Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 5, 2021                                                                                   Bridget M. McCormack,
                                                                                                               Chief Justice

                                                                                                           Brian K. Zahra
  162545(9)                                                                                              David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh
  JOHN O’BRIEN,                                                                                       Elizabeth M. Welch,
            Plaintiff,                                                                                              Justices

  v                                                               SC: 162545
  BOARD OF LAW EXAMINERS,
             Defendant.
  ______________________________________/

      On order of the Chief Justice, the motion of defendant to seal its appendix is
  GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 5, 2021

                                                                             Clerk